Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-13, and 15-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 8, and similarly independent claims 1 and 23, is allowable is because the closest prior art of record, US 2019/0261185 by Velev, fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes receiving, at a user equipment, an indication regarding whether a home network of said user equipment makes a change to a first network slice configuration information stored at said home network and associated with the user equipment; and deleting, in an instance in which the received indication represents the change, a second network slice configuration information stored at said user equipment said second network slice configuration information comprising information regarding one or more network slice configurations associated with a visited network currently serving said user equipment and information regarding one or more network slice configurations associated with one or more other visited networks.

The primary reason independent claim 27, and similarly independent claims 26 and 28, is allowable is because the closest prior art of record, US 2019/0261185 by 

The primary reason independent claim 30, and similarly independent claims 29 and 31, is allowable is because the closest prior art of record, US 2019/0261185 by Velev, fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes receiving, at a user equipment, an indication regarding whether a home network of said user equipment makes a change to a first network slice configuration information stored at said home network and associated with the user equipment; and deleting, in an instance in which the received indication represents the change, a second network slice configuration information stored at said user equipment, said second network slice configuration information comprising information regarding one or more network slice configurations associated with a visited network currently serving said user equipment and any other information regarding one or more network slice configurations associated with any other visited networks.

The primary reason independent claim 33, and similarly independent claims 32 and 34, is allowable is because the closest prior art of record, US 2019/0261185 by Velev, fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes receiving, at a user equipment, an indication regarding whether a home network of said user equipment makes a change to a first network slice configuration information stored at said home network and associated with the user equipment; and in an instance in which the received indication represents the change to the first network slice configuration information stored at said home network and associated with the user equipment deleting second network slice configuration information stored at the user equipment, said second network slice configuration information comprising information regarding one or more network slice configurations associated with a visited network currently serving the user equipment; and in an instance in which the user equipment stores information regarding one or more network slice configurations associated with one or more other visited networks, deleting said information regarding one or more network slice configurations associated with the one or more other visited networks.

The primary reason independent claim 36, and similarly independent claims 35 and 37, is allowable is because the closest prior art of record, US 2019/0261185 by Velev, fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes receiving, at a user equipment, an indication regarding whether a home network of said user equipment makes a change to network slice 

The primary reason independent claim 39, and similarly independent claims 38 and 40, is allowable is because the closest prior art of record, US 2019/0261185 by Velev, fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes receiving, at a user equipment, an indication regarding whether a home network of said user equipment makes a change to network slice configuration information stored at said home network and associated with the user equipment; and deleting, in an instance in which the received indication represents the change to said network slice configuration information stored at said home network and associated with the user equipment, all network-specific network slice configuration information stored at the user equipment, said network-specific network slice configuration information being specifically applicable with two or more of: the home network, the visited network currently serving the user equipment, or any other visited networks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466